DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 were filed October 20, 2020.
	Claims 1-15 are currently pending.
	Claims 1, 2, 4, 5, and 9 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 15) in the reply filed on December 29, 2021 is acknowledged.

Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.

Applicant’s election of a fragment of SEQ ID NO: 4/PKC in the reply filed on December 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

without traverse in the reply filed on December 29, 2021. 
Please note: applicants neglected to elect a single, specific species of what is administered. Applicants elected a subgenus of a fragment of SEQ ID NO: 4/PKC. In addition, applicants neglected to elect a single, specific species of function (see page 5 of the Restriction Requirement mailed October 29, 2021). Therefore, claims 3, 10, and 15 are withdrawn. 
Priority
	The present application is a CON of 15/114,080 filed July 26, 2016 (now U.S. Patent 10,821,159) which is a 371 (National Stage) of PCT/EP2015/051856 filed January 29, 2015 which claims foreign priority to EP 14153017.0 filed January 29, 2014.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 20, 2020 and May 6, 2021 are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: it is suggested that the conjunction “and” is changed to “or” or “and/or” so that the subject in need of treatment is not required to have each and every disease/condition in the preamble. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “insulin resistance” is recited twice in the preamble (see lines 2 and 3). Appropriate correction is required.

1 is objected to because of the following informalities: all method steps should be recited as active, positive steps (i.e. “the administration of” should read “administering”). Appropriate correction is required.

Claim 4 is objected to because of the following informalities: the following is suggested “wherein the molecule is selected from the group consisting of peptides, polypeptides, peptide mimetics, antibodies, antibody fragments, antibody derivatives, aptamers, spiegelmers, and chemical compounds” or “wherein the molecule is selected from the group consisting of peptides, polypeptides, peptide mimetics, antibodies, aptamers, spiegelmers, chemical compounds, fragments thereof, and derivatives thereof” (e.g. clarification of fragments and derivatives is required and utilization of a single “and” conjunction). Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the following is suggested “wherein the peptide comprises an amino acid sequence of a fragment of PKC (SEQ ID NO: 4)”. Appropriate correction is required.
Improper Markush
Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these 
The Markush grouping of “peptides or polypeptides or peptide mimetics, antibodies, fragments or derivatives thereof, aptamers, Spiegelmers, and chemical compounds” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while peptides, polypeptides, and peptide mimetics share a structural similarity, a structural similarity is not shared with the other members of the Markush grouping (e.g. antibodies, aptamers, spiegelmers, and “chemical compounds”).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Claim 1 is drawn to a method for treating or delaying the progression or onset of diabetes mellitus, insulin resistance, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, or hyperinsulinaemia comprising administering a molecule inhibiting the binding of PKC to ALMS1 to a subject in need of treatment. The invention as claimed encompasses all known molecules and all potential molecules that can interfere with PKC binding to ALMS1. The claims also refer to peptides, polypeptides, peptide mimetics, antibodies, aptamers, spiegelmers, chemical compounds, peptide less than 50 amino acids in length, and a fragment of PKC/SEQ ID NO: 4 as types of molecules. The claimed invention does not include any structural information regarding the molecules except the generic structures of claims 4 and 5 (i.e. peptides, polypeptides, peptide mimetics, antibodies, aptamers, spiegelmers, chemical compounds, and peptide less than 50 amino acids in length) and a fragment of PKC/SEQ ID NO: 4 (i.e. claim 9). In addition, the claimed invention does not include any structural information regarding how any of the molecules, peptides, polypeptides, peptide mimetics, antibodies, aptamers, spiegelmers, chemical compounds, peptides less than 50 amino acids in PKC/SEQ ID NO: 4 alter binding to ALMS1. The structural limitation(s) required to block PKC binding to ALMS1 is(are) not present in the claimed invention. While the specification does refer to computer modeling (see paragraphs 16, 18, 51, 57, 67, 75, and 76; Table 2) for residues important in PKC binding to ALMS1, binding assays for these residues were not performed.
The specification only teaches that the peptides of SEQ ID NOs: 5-11 (fragments of ALMS1; please refer to paragraph 167) and SEQ ID NOs: 14 and 15 (fragments of PKC; see Example 8) block PKC binding to ALMS1. Therefore, there are no species of peptide mimetics, antibodies, aptamers, spiegelmers, or chemical compounds disclosed in the present specification that block PKC binding to ALMS1. Furthermore, the specification does not teach how to extrapolate the computer modeling information to actual “molecules” that block PKC binding to ALMS1. Moreover, the present specification only refer to in vitro assays and no animal models or in vivo assays for treating or delaying the progression or onset of diabetes mellitus, insulin resistance, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, or hyperinsulinaemia. Therefore, one skilled in the relevant art would not reasonably conclude that the Applicants had possession of the invention as claimed since the structural limitation of SEQ ID NOs: 5-11, 14, and 15 are not included in the claimed invention and in vivo assays for treating or delaying the progression or onset of diabetes mellitus, insulin resistance, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, or hyperinsulinaemia.
	See Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow 
With the exception of SEQ ID NOs: 5-11 as disclosed by the specification, the skilled artisan cannot envision the method of claims 1, 2, 4, 5, and 9.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class wherein the specification provided only the bovine sequence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

, it is unclear if the fragment of claim 9 is broadening the length requirement of claim 5 or not. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicants may wish to include the length limit in claim 9 also or to reverse the dependency (e.g. cancel claim 5 and make new claim 16 which is dependent on claim 9 with the length limit of less than a 50mer).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of treating or delaying the progression or onset of diabetes mellitus, insulin resistance, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, and hyperinsulinaemia comprising administration of a molecule inhibitoing the binding of PKC (Protein Kinase C alpha type) to ALMS1 (Alstrom syndrome protein 1) to a subject in need of treatment without significantly more (e.g. the natural correlation of PKC and ALMS1 to the recited conditions/diseases). The claims recite what is administered in a generic and not specific manner (e.g. molecule, peptides, polypeptides, peptide mimetics, antibodies, aptamers, PKC/SEQ ID NO: 4). While the judicial exception is integrated into a practical application of “administration”, the judicial does not provide specificity as to what is administered. Thus, it appears that the claims are meant to tie up the natural correlation of PKC and ALMS1 to the recited conditions/diseases. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because what is administered also encompasses judicial exceptions without any specificity. See Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017); Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018); and In re King, 107 F.2d 618, 27 CCPA 754, 756-57, 43 USPQ 400, 401-402 (CCPA 1939). See MPEP § 2106.04(d)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menne et al. U.S. Patent Application Publication 2005/0250719 published November 10, 2005.
For present claims 1, 2, 4, 5, and 9, Menne et al. teach methods of treating patients with diabetes including Type II diabetes, diabetic nephropathy, diabetic retinopathy, diabetic neuropathy, and hyperglycemia via administering PKC inhibitors and antagonists which compete for binding to a PKC substrate including antibodies, PKC fragments, PKC  analogues (please refer to the entire specification particularly the abstract; paragraphs 1-4, 9, 10, 14, 15, 17, 23, 25-29, 33-46, 56-65, 85-87; Example 1; claims).
Therefore, the teachings of Menne et al. anticipate the presently claimed methods.

Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence U.S. Patent Application Publication 2007/0254312 published November 1, 2007.
For present claims 1, 2, 4, 5, and 9, Lawrence teaches methods of treating a mammal with diabetes including Type II via administering PKCinhibitors including peptides comprising “consensus recognition sequences” of at least five amino acids which drive critical protein-PKC interactions and mimetics thereof (please refer to the entire specification particularly the abstract; paragraphs 72-74, 76-81, 83, 8594, 95, 97, 99-101, 103-107, 118-121, 126-128, 137, 138, 140, 141, 145-149, 155, 159).
Therefore, the teachings of Lawrence anticipate the presently claimed methods.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,821,159. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of U.S. Patent No. 10,821,159 are drawn to methods of administering SEQ ID NO: 14 (i.e. fragment of present SEQ ID NO: 4/PKC) to a subject with .

Claims 1, 2, 4, 5, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, 24, 25, and 28-37 of copending Application No. 16/627,389 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of treating or delaying the progression or onset of diabetes mellitus, hyperglycemia, insulin resistance, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, obesity, insulin deficiency, or hyperinsulinaemia via administering a peptide comprising a segment of PKC.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Please note: a Notice of Allowance was mailed on January 18, 2022.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658